Citation Nr: 1524080	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional Post-9/11 GI Bill (Chapter 33) education benefits for the Veteran for the 2009 and 2010 academic years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to March 2009.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2013 audit response letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This letter set forth the results of an audit of the Veteran's Post-9/11 GI Bill (Chapter 33) education benefits.  The audit determined that VA had paid the maximum amount reimbursable under the law, at that time, for the Veteran's 2009 and 2010 tuition to Nyack College, Washington DC.  


FINDING OF FACT

The Veteran was provided the maximum Post-9/11 GI Bill (Chapter 33) education benefits allowed by law for the 2009 and 2010 academic years.  


CONCLUSION OF LAW

The criteria for additional Post-9/11 GI Bill (Chapter 33) education benefits for the Veteran for the 2009 and 2010 academic years have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9520(a), 21.9640 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510. 

In this case, moreover, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's statutory and regulatory duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz, supra.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Veteran contends he should have received enough VA Post-9/11 GI Bill (Chapter 33) education benefits to cover the entire tuition and fees charged during his enrollment at Nyack College, in Washington, DC.  The Veteran points out that the total cost of his eduction at Nyack was approximately $19,000.  The Veteran asserts that a specific employee at Nyack College, C. H., informed him that his VA benefits would pay for 100 percent of his education.  C. H. instructed the Veteran to complete standard financial aid paperwork.  Once the Veteran's VA education benefits arrived at Nyack College, they would pay off the financial aid, which would balance out all payments, as a reimbursement.  The Veteran contends that he still has over $15,000 of education benefits remaining.  He would like to use it to pay off the financial aid debt he should not have incurred while attending Nyack College.  

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2014). 

The Veteran is entitled to educational assistance under Chapter 33.  See 38 U.S.C.A. §§ 3301, 3311; 38 C.F.R. § 21.9520(a).  At issue is whether he is entitled to additional benefits. 

Under Chapter 33, an individual eligible for the entire benefit is entitled to a payment amount equal to the established charges for the program of education, except that the amount payable may not exceed the maximum amount of established charges regularly charged in-State students for full-time pursuit of approved programs of education for undergraduates by the public institution of higher learning offering approved programs of education for undergraduates in the State in which the individual is enrolled that has the highest rate of regularly-charged established charges for such programs of education among all public institutions of higher learning in such State offering such programs of education.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

The highest in-state tuition and fees for public institutions in Washington, DC, for the 2009 academic year were $197.92 per credit hour and $620 per term, for fees.  For the 2010 academic year, the relevant fees were $265.83 per credit hour and $310 per term, for fees.  

The record reflects that VA issued Nyack College payments in March, June and September 2010.  These payments were made at the maximum applicable in-state rates.  

Applying the relevant law to the facts of the Veteran's claim, it is clear that the preponderance of the evidence is against additional payment of Post-9/11 GI Bill (Chapter 33) education benefits.  The evidence documents that the Veteran was provided the maximum educational benefits allowed by law.  

The Board recognizes the Veteran's frustration that Nyack College misinformed him of the amount of Post-9/11 GI Bill (Chapter 33) education benefits VA was authorized by law to pay on his behalf.  

The Veteran appears to argue that he is entitled to additional Post-9/11 GI Bill (Chapter 33) education benefits on an equitable basis.  The Veteran alleges that he relied on misinformation provided by an employee of Nyack College.  While sympathetic to the Veteran, the Board is nonetheless bound by the law and has no authority to grant benefits on an equitable basis.  See 38 USCA § 503; see also Harvey v. Brown, 6 Vet. App. 416 (1994).  As an aside, the Board notes that there is no allegation, nor is there any indication in the record, that the Veteran relied to his detriment on any misrepresentation by VA.  Thus, even if the Board could consider the claim under equitable basis, it is not warranted under the facts of this case.  

The evidence in this case clearly demonstrates that the Veteran received the maximum amounts of Post-9/11 GI Bill (Chapter 33) education benefits payable, his claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional Post-9/11 GI Bill (Chapter 33) education benefits for the Veteran for the 2009 and 2010 academic years is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


